internal_revenue_service number release date index number ------------------------------------------------------------- ---------------- -------------------------- ----------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc intl b06 plr-107594-09 date date re ---------------------------------------------------------------------- re ---------------------------------------------------------------------- fy ---------- legend taxpayer state x z corp country y date date date date date date date tax_year tax_year tax_year tax_year tax_year dear ------------------ ---------------------------------------------------------------------- ---------------------- --------------------------------------------- ---------------------------------------------------------------- ------------------------- ---------------- -------------------------- ----------------- ---------------------- --------------------------- ------------------- ------------------- ----------------- ----------------- ----------------- ----------------- ----------------- this letter responds to a letter dated date supplemented by letters dated date and date submitted by you and your representatives the correspondence requests that the internal_revenue_service service grant taxpayer consent to retroactively change its method for measuring and identifying plr-107594-09 employee stock_options and restricted shares pursuant to temp sec_1 7t d iii c and sec_301_9100-3 for purposes of determining the amount taxpayer must include in its cost sharing arrangement1 cost pool for tax_year and subsequent tax years alternatively the correspondence requests that the service grant taxpayer consent to prospectively change its method for measuring and identifying employee stock_options and restricted shares pursuant to temp sec_1_482-7t d iii c the consent granted by this letter is based on facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process facts taxpayer a state x corporation and its wholly owned subsidiary z corp an entity organized under the laws of country y and treated as a corporation under sec_301_7701-2 entered into a csa in the form of two contracts a license of preexisting intangibles and an agreement for development of intangible assets on date a date after the effective date of t d date fed reg the cost sharing regulations but before the issuance of t d date fed reg the cost sharing regulations on date a date after the effective date of the cost sharing regulations but before the issuance of the cost sharing regulations taxpayer and z corp amended their csa to include stock_option costs as part of r d costs specifying a measurement method not ultimately adopted in the cost sharing regulations taxpayer used the measurement method provided in its amended csa from the inception of the csa starting in tax_year a taxable_year beginning after the effective date of the regulations but before the issuance of notice_2005_99 2005_2_cb_1214 taxpayer stopped issuing employee stock_options and began issuing restricted shares to its employees neither taxpayer’s original contract establishing its csa original contract nor any amended contract amending its csa amended contract elected to measure employee stock_options using the method provided by temp sec_1_482-7t d iii b or measure restricted shares using the method provided by notice_2005_99 collectively elective method in addition neither the original contract nor any amended contract elected to identify employee stock_options or restricted shares collectively stock-based compensation or sbc using the method provided for purposes of this ruling the terms qualified_cost_sharing_arrangement sec_1 b and cost_sharing_arrangement temp sec_1_482-7t b have materially the same meaning this ruling uses the term cost_sharing_arrangement or csa to signify both as appropriate temp sec_1_482-7t d iii b provides the same measurement method as sec_1_482-7 of the cost sharing regulations plr-107594-09 by notice_2005_99 period-by-period method therefore taxpayer and z corp were required to use the measurement method provided in temp sec_1 7t d iii a default method and identify sbc as of the date of grant under temp sec_1_482-7t d ii taxpayer discovered that it had not properly adopted the elective method of measurement and the period-by-period method of identification sometime after date a date after the periods provided by temp sec_1_482-7t d iii b and notice_2005_99 for making the elections without the commissioner’s consent thereafter taxpayer with assistance of counsel filed this request for commissioner consent to retroactively adopt the elective method of measurement for both employee stock_options and restricted share compensation and the period-by-period method of identification after being informed that the office of associate chief_counsel international was tentatively adverse to such retroactive elections taxpayer and its counsel requested in the alternative to be granted consent to prospectively adopt the elective method of measurement and the period-by-period method of identification for purposes of its alternative request taxpayer made several representations including with regard to its csa taxpayer is and will remain in compliance with all record- keeping requirements of the internal_revenue_code_of_1986 as amended and the regulations thereunder including temp sec_1_482-7t k ii e upon request taxpayer will timely provide to the commissioner records kept pursuant to such requirements taxpayer will file amended returns for tax_year tax_year tax_year and tax_year using the default method of measurement and grant_date identification provided in temp sec_1_482-7t d ii and iii a respectively for all sbc granted before date legacy sbc the first day of the first taxable_year following receipt of commissioner consent taxpayer will use the default method of measurement and grant_date identification until the legacy sbc has been exercised or has lapsed and for all sbc granted on or after date new sbc taxpayer will use the elective method of measurement and the period-by-period method of identification therefore beginning with the return for tax_year taxpayer will include the legacy sbc costs in its cost pool using the default method of measurement and grant_date identification and will include the new sbc costs in its cost pool using the elective temp sec_1_482-7t d iii a provides the same measurement method as sec_1_482-7 of the cost sharing regulations temp sec_1_482-7t d ii provides the same identification rule as sec_1 d ii of the cost sharing regulations plr-107594-09 method of measurement and the period-by-period method of identification in addition to these and other representations taxpayer has represented to our satisfaction that the service and performance vesting restrictions will not have a substantial effect on the fair value of the sbc under u s generally_accepted_accounting_principles gaap and will not result in unreasonably long vesting periods as a condition to granting commissioner consent to change to the elective method and period-by-period method for sbc granted on or after date taxpayer and the service executed a form_872 consent to extend the time to assess tax extending the statute_of_limitations with no restrictions to date in order to give the service sufficient time to examine the amended returns taxpayer has agreed to file law measurement of stock-based compensation related to intangible development the cost sharing regulations required participants to a csa to share all costs related to intangible development see sec_1_482-7 and d of the cost sharing regulations the service has always interpreted the all costs requirement to include sbc costs see 567_f3d_482 9th cir however the cost sharing regulations did not provide specific methods for measuring and identifying sbc it was not until the issuance of the cost sharing regulations that specific methods for measuring and identifying sbc were required in the cost sharing regulations the service and treasury_department added the provision now contained in temp sec_1_482-7t d iii b temp sec_1_482-7t d iii b generally provides that with respect to sbc in the form of options on publicly traded stock the controlled participants in a csa may elect to take into account all intangible_development_costs attributable to those stock_options in the same amount and as of the same time as the fair value of the stock_options reflected as a charge against income in audited financial statements or disclosed in footnotes to such financial statements provided that such statements are prepared in accordance with gaap by or on behalf of the company issuing the publicly traded stock the cost sharing regulations did not extend the elective method of measurement to restricted shares temp sec_1_482-7t d iii b provides that the election provided in temp sec_1_482-7t d iii b is made by an explicit reference to the election in the written contract required by temp sec_1_482-7t k or in a written amendment to the csa entered into with the consent of the commissioner pursuant to temp sec_1_482-7t d iii c in the case of a csa in existence on date the election by written amendment to the csa may be made without the consent of the commissioner if such amendment is entered into not plr-107594-09 later than the latest due_date with regard to extensions of a federal_income_tax return of any controlled participant for the first taxable_year beginning after date temp sec_1_482-7t d iii c provides in part that if controlled participants already have granted stock_options that have been or will be taken into account under the general_rule of temp sec_1_482-7t d iii a then except in cases specified in the last sentence of temp sec_1 7t d iii b the controlled participants may make the election described in temp sec_1_482-7t d iii b only with the consent of the commissioner and the consent will apply only to stock_options granted in taxable years subsequent to the taxable_year in which consent is obtained notice_2005_99 extended the elective method provided by temp sec_1 7t d iii b to restricted shares and restricted share units notice_2005_99 provides that the consent of the commissioner is not required to elect the elective method for restricted shares and restricted share units in the case of a csa if the election is made by a written amendment to the csa not later than the latest due_date with regard to extensions of a federal_income_tax return of any controlled participant for the first taxable_year beginning after date if a taxpayer that issues sbc with respect to a csa does not elect the elective method for measuring employee stock_options and restricted shares then the default method of temp sec_1_482-7t d iii a applies temp sec_1 7t d iii a provides in general that except as otherwise provided in temp sec_1_482-7t d iii the cost attributable to sbc is equal to the amount allowable to the controlled participant as a deduction for federal_income_tax purposes with respect to that sbc for example under sec_83 and is taken into account as an intangible development cost under temp sec_1_482-7t for the taxable_year for which the deduction is allowable identifying stock-based compensation related to intangible development notice_2005_99 provides that a taxpayer may elect to determine whether sbc measured by the elective method is related to the intangible development area by analyzing the activities of the employee recipients of the sbc by reference to financial reporting periods identifying the related compensation on a period-by-period basis the notice further provides that the consent of the commissioner is not required to elect the period-by-period method for identifying sbc that is measured under the elective method in the case of a csa if the election is made by a written amendment to the csa not later than the latest due_date with regard to extensions of a federal_income_tax return of any controlled participant for the first taxable_year beginning after date see temp sec_1_482-7t d iii b and c plr-107594-09 if a taxpayer does not elect the period-by-period method for identifying sbc then the grant_date identification method of temp sec_1_482-7t d ii applies temp sec_1_482-7t d ii provides that the determination of whether sbc is directly identified with or reasonably allocable to the intangible development activity is made as of the date that the sbc is granted accordingly all sbc that is granted during the term of the csa and at date of grant is directly identified with or reasonably allocable to the intangible development activity is included as an intangible development cost analysis pursuant to temp sec_1_482-7t d iii b taxpayer had until date to elect without the consent of the commissioner the elective method for measuring employee stock_options pursuant to notice_2005_99 taxpayer had until date to elect without the consent of the commissioner the elective method for measuring restricted shares and restricted share units also pursuant to notice_2005_99 taxpayer had until date to elect without the consent of the commissioner the period-by-period method for identifying sbc measured by the elective method because taxpayer did not make the applicable elections by date and date respectively taxpayer must use the default method of measurement and grant_date identification method for measuring and identifying sbc until the commissioner grants consent for taxpayer to change from those methods and until taxpayer makes an explicit reference to the applicable elections in the written contract required by temp sec_1_482-7t k or in a written amendment to the csa the commissioner’s consent to change the method for measuring and identifying sbc can apply only to sbc granted in taxable years subsequent to the taxable_year in which consent is obtained see temp sec_1_482-7t d iii c therefore the commissioner cannot grant taxpayer’s request for section relief to retroactively change its methods for measuring and identifying sbc however the commissioner is authorized to grant taxpayer’s request to change its methods of measurement and identification prospectively for sbc granted after the taxable_year commissioner consent is granted based on the execution of the form_872 and the representations taxpayer made the service grants taxpayer prospective consent to change its methods of measuring and identifying employee stock_options and restricted shares or restricted share units pursuant to temp sec_1_482-7t d iii c for purposes of determining the amount taxpayer must include in its csa cost pool this consent is effective for days from the date of this letter therefore if taxpayer chooses to change its method for measuring and identifying employee stock_options and restricted shares or restricted share units it must file its amended returns for tax_year tax_year tax_year and tax_year and make the written election in its csa within days from the date of this letter plr-107594-09 caveats this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _________________________________ john e hinding senior technical reviewer branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes cc
